VAN der VOORT, Judge,
dissenting:
I must dissent from the affirmance of the Order of March 4, 1975, wherein the lower court en banc granted defendant’s motion for new trial and denied its motion for judgment n. o. v.1 The case had proceeded to jury trial on a complaint in trespass in which plaintiffs sued for damages caused by a fire which allegedly occurred in a dimmer switch sold by defendant. The jury reported a verdict in plaintiff’s favor in the amount of $45,000.00. At our No. 453, plaintiffs appeal from the Order granting new trial; at our No. 478, defendant appeals from the Order denying judgment n. o. v.
In Webb v. Zern, 422 Pa. 424, 220 A.2d 853 (1966), our Supreme Court adopted as the law of Pennsylvania the language of § 402A, Restatement of Torts, 2d. This is the well-known rule whereby a seller of a product in a defective condition is held liable for damage wrought upon the user’s property by the unreasonably dangerous defective product. Plaintiffs structured their case upon this rule of strict liability. Kuisis v. Baldwin-Lima-Hamilton Corp., 457 Pa. 321, 319 A.2d 914 (1974), points out that a malfunction in and of itself can be sufficient evidence of a defective condition for § 402A purposes. The rule espoused by § 402A, being one of strict tort liability, releases the complaining party from proof of negligence. But with plaintiff remains the duty to prove that the allegedly defective product caused the harm. See Southwire Co. v. Beloit Eastern Corp., 370 F.Supp. 842 (E.D.Pa., 1974).
Testimony regarding causation was given by one Carl Metz, a Pennsylvania State Police officer who investigat*195ed the fire which caused the damage in this case. The following colloquy occurred:
“BY THE COURT:
Are you able on the basis of your studies and what you learned about electricity and relationship of electricity as to fires, are you able in the event of an accidental fire to render an opinion as to the cause of the fire based on your previous studies and your experience?
A. Well, your Honor, there is nothing else in the area there other than the electricity itself, we have no cause other than this.
BY THE COURT:
Then, that would be your opinion if there is nothing else in the area ?
A. Right, sir.
BY THE COURT:
If there were wires up above as you said beaded with a short (circuit), would that change your opinion?
A. This could, sir, but the wires which was above did come down to this control sir, it was originally with the controls.” 2
The lower court en banc, in its opinion, determined that this questioning “elicited evidence on the issue of causation that permitted this case to go to a jury.” I disagree. I do not believe that the above-quoted testimony, or testimony elsewhere in the record, is sufficient to establish a malfunction of the dimmer switch. Nothing *196goes to the issue of a defective dimmer switch having caused the fire. I believe that plaintiff failed to meet his burden of proving causation, and having so failed, is not entitled to a verdict based on § 402A’s strict liability.
I would reverse the Order, grant judgment n. o. v. in favor of defendant, and deny defendant’s motion for new trial.

. In this Dissenting Opinion, because each party is both appellant and appellee, both appeals being consolidated, I shall retain the appellations “plaintiff” and “defendant.”


. It was this series of questions which the lower court en banc considered overly-pre judicial to defendant’s case and upon which the motion for new trial was grounded. An argument is made in the appeals presently before our Court as to the prejudicial nature of these questions and whether or not the jury could have inferred any preference for one of the parties’ litigant from the fact that the trial judge so engaged a witness for questioning. Because of my predilection for judgment n. o. v., it is not necessary to address this argument herein.